         Case 3:19-cv-01189-MC          Document 22       Filed 07/27/21      Page 1 of 2




H. Peter Evans, OSB 012532
Attorney for Plaintiff
Evans & Evans, PC
520 SW Sixth Avenue, Suite 1050
Portland, OR 97204
Ph. 503-200-2723; Fx. 360-828-8724
peter@evans-evans.com


                       IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON


 CORY E. JOHNSON,
                                                  Case No. 3:19-cv-01189-MC
                                 Plaintiff,

                       v.                         ORDER FOR FEES UNDER 42 U.S.C. §
                                                  406(b)
 COMMISSIONER, SOCIAL SECURITY
 ADMINISTRATION,

                                 Defendant.


       Plaintiff brought this action seeking review of the Commissioner of the Social Security

Administration’s final decision to deny Plaintiff’s application for Disability Insurance Benefits

under Title II of the Social Security Act and Supplemental Security Income under Title XVI of

the Social Security Act. The Court remanded the case for further administrative proceedings.

ECF Dkt. 16. On remand, Plaintiff receive a Fully Favorable decision, awarding him both

Disability Insurance Benefits and Supplemental Security Income.

       Plaintiff now seeks an award of fees pursuant to 42 U.S.C. § 406(b). Defendant has not

objected to the request. The Court finds the requested fees are reasonable.




PLAINTIFF’S MOTION FOR 406(b) FEES - 1
[3:19-cv-01189-MC]
          Case 3:19-cv-01189-MC          Document 22      Filed 07/27/21     Page 2 of 2




         Plaintiff’s motion [ECF Dkt. 21] is granted, and Plaintiff’s counsel is awarded

$22,746.75 in attorney fees under 42 U.S.C. § 406(b). Previously, the Court awarded Plaintiff

$7,388.76 in fees under the Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412.

         When issuing the Section 406(b) check for payment to Plaintiff’s attorney, the

Commissioner is directed to subtract the amount previously awarded under EAJA and send

Plaintiff’s attorney, H. Peter Evans, the balance of $15,357.99, less any applicable processing fee

prescribed by law. The Section 406(b) check should be mailed to H. Peter Evans at the

attorney’s preferred mailing address of 222 NE Park Plaza Drive, Suite 113, Vancouver, WA

98684.

         IT IS SO ORDERED.

         DATED this ______         July
                     27th day of _______________ 2021.



                                                        s/Michael J. McShane
                                                      ____________________________________
                                                      MICHAEL J. McSHANE
                                                      UNITED STATES DISTRICT JUDGE


Proposed Order Submitted on June 1, 2021.

/s/ H. Peter Evans
H. Peter Evans, OSB 012532
Attorney for Plaintiff




PLAINTIFF’S MOTION FOR 406(b) FEES - 2
[3:19-cv-01189-MC]
